DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 6 May 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-13 are pending.
Claims 1-13 are currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 6 May 2020.
Amendments to the drawings have not been submitted with the amendment filed 6 May 2020.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 30 July 2020, which has been placed of record in the file.  An initialed, signed 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: take-over station 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because:
The reference character 9 for the take-over station appears frequently, but it is not shown in the drawings;
Page 13, line 24, “transport device 14” should be changed to --transport device 17--;
Page 13, line 25, “mandrel 9” should be changed to --mandrel 8--; and
Page 14, line 1, “cells 13” should be changed to --cells 16--.
Appropriate correction is required.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, line 5, “the mandrels” lacks proper antecedent basis and should be changed to --mandrels--.
Claim 1, line 13, for purposes of clarity the expression “to form packagings open on one side-- should be inserted after “wheel”. (See the objection at line 15 of claim 1).
Claim 1, line 14, a comma should be inserted after “station” for clarity.
Claim 1, line 15, “packagings” should be changed to --the packagings--.
Claim 1, line 16, “all” should perhaps be deleted for purposes of clarity since, based on the disclosure, not all cells are going to be occupied by transferred packagings.
Claim 11, lines 3 and 4, “at least one transport device” is inconsistent with the language of claim 1, and it is suggested that such be changed to --the transport device--.
Claims 2-10, 12 and 13 are also objected to as they depend directly or indirectly from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the phrase “in particular cardboard composite packagings” renders the claim indefinite because it is unclear whether the limitation following the expression “in particular” is part of the claimed invention.
Claim 3, line 2, the phrase “in particular …” renders the claim indefinite because it is unclear whether the limitations following the expression “in particular” are part of the claimed invention.
Claim 4, line 7, the use of the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the expression “in particular” is part of the claimed invention.

Claim 12, line 4, the phrase “in particular …” renders the claim indefinite because it is unclear whether the limitations following the expression “in particular” are part of the claimed invention.
Claim 13, line 3, the recitations “the successive cells” and “the successive cell carriers” each lack proper antecedent basis.  It is suggested that claim 13 be amended to depend from claim 12.
Claims 2 and 5-10 are also objected to as they depend directly or indirectly from an objected to claim.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 8234839) (hereinafter Miller).
Regarding claim 1, the Miller reference discloses a method for processing and/or filling packagings (paperboard containers 6) in a processing (pre-breaker station18) and/or filling machine (filling station 20) 
in which packaging blanks (sleeves 6a) are transferred in a take-over station (feeder 4 and loader 10) cyclically one after another to the mandrels (mandrels 14), passing the take-over station (4, 10), of a cyclically rotating mandrel wheel (turret 12);
in which regularly after a certain number of packaging blanks have been taken over in the take-over station (4, 10) by the mandrels (14) passing the take-over station (4, 10), no packaging blank is transferred (over-ride mode, and control shuts down feeding of blanks (sleeves 6a) to the mandrels) in the take-over station (4, 10) to a further certain number of mandrels (14) subsequently passing the take-over station (4, 10) (col. 4, lines 42-57: “In the over-ride mode, the controlling device shuts down machine operation and, when prompted by a machine operator (or automatically), commands the feeder 4 to operate without feeding partially formed containers 6 onto the conveying device 8 in positions that would otherwise be operated upon by 
in which in at least one moulding station (fig. 5) the packaging blanks (6a) transferred to the mandrel wheel (12) in the take-over station are processed cyclically on a mandrel (14) of the mandrel wheel (12) (col. 7, lines 52-58: “turret's six radially extending mandrels 14 are positioned to receive open container sleeves 6a from the feeder 10 and to carry the received sleeves 6a through a series of work stations including a bottom breaking station 64, a bottom end heating station 66, a bottom tucker 68, bottom end sealing and pressing stations 70 and 72, and a stripping station (not shown).”  See also col. 8, lines 44-50), 
in which, after passing the at least one moulding station (fig. 5) in a transfer station (stripping station not shown), packagings (6) which are open on one side are cyclically transferred in succession from the mandrel wheel (12) to all cells (container pockets 16) of a transport device (conveying device 8) passing the transfer station (stripping station), and 
in which the packagings (6) transferred to the cells (16) and open on one side are fed in the cells (16) of the transport device (8) to at least one processing station (18) for processing and/or at least one filling station (20) for filling.
Regarding claim 2, the Miller reference discloses the method according to claim 1, in which the packagings (6) transferred to the cells (16) and open 
Regarding claim 5, the Miller reference discloses the method according to claim 1, in which in at least one moulding station (fig. 5) the packaging blanks (6a) transferred to the mandrel wheel (12) in the take-over station (4, 10) are cyclically folded, heated, sealed and/or closed on one side on a mandrel (14) of the mandrel wheel (12) (see col. 5, lines 52-58).
Regarding claim 9, the Miller reference discloses the method according to claim 1, in which the packaging blanks (6a) are transferred to a mandrel wheel (12) with four, five or six mandrels (see fig. 1 - there are six mandrels).
Regarding claim 10, the Miller reference discloses the method according to claim 1, in which the successive cells of the transport device are transported by the transport device individually or at least in groups at least in sections and/or temporally independently of other successive cells or at least groups of successive cells (in the Miller method, the successive cells (16) of the transport device (8) are transported by the transport device individually, and thus the claim is met).
Regarding claim 11, the Miller reference discloses the method according to claim 1, in which the successive cells (16) are connected to one another exclusively via at least one transport device (8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8234839) (hereinafter Miller) in view of Ueda (US 4590734).
Regarding claim 6, the Miller reference discloses the method according to claim 1, in which the packagings, which are transferred to the cells and are open on one side, are stopped in the cells of the transport device cyclically in at least one processing station, but does not expressly disclose that the stations are for heating, sterilising, drying and/or closing.  Miller does disclose a top sealer (col. 6, line 41), but does not indicate its location.  
The Ueda reference discloses a similar type of method of packaging in which packagings (C), which are transferred to the cells (holders 6) and are open on one side, are stopped in the cells (6) of the transport device (chains 5) cyclically in at least one processing station for heating, sterilising, drying and/or closing (station 18 is a top sealer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Miller method of packaging by having included the step of in which the packagings, .
Allowable Subject Matter
Claims 3, 4, 7, 8, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods for processing and/or filling packagings.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 August 2021